El Juez Asociado SR. del Toro,
emitió la opinión del tribunal.
Presentada acusación por el fiscal imputando a Alberto Gutiérrez la comisión de un delito de hurto de mayor cuan-tía, el acusado formuló contra ella excepción perentoria. La corte sostuvo la excepción en los siguientes términos:
“La corte, luego de oir dicha excepción y los argumentos orales de las partes, la declaró con lugar en cuanto a que la acusación debe decir, donde fueron robados los objetos, el número de rollos, valor de cada uno y valor total de los mismos, concediendo al Fiscal diez días de término para que pueda enmendar dicha acusación.”
' No conforme el fiscal apeló para ante esta Corte Suprema y la primera cuestión que debemos considerar es esta: ¿Es *204apelable la orden de la corte, dados los términos en qne está redactada? Es indudable qne la ley, artículo 348 del Código de .Enjuiciamiento Criminal, autoriza al ministerio público para apelar contra una providencia desestimando la acusa-ción y contra una sentencia a favor del acusado en virtud de excepción previa opuesta a la acusación, habiendo la ju-risprudencia de California decidido que una orden sosteniendo una excepción es una sentencia final de la cual puede ape-larse, pero aquí el hecho de haberse concedido al fiscal diez días para enmendar la acusación y la circunstancia de ser la acusación en verdad susceptible de enmienda, hacen va-riar el aspecto del caso.
No estando, pues, la orden apelada taxativamente com-prendida dentro de las prescripciones del citado artículo 348 del Código de Enjuiciamiento Criminal, puesto que ni se desestimó por ella la acusación, ni constituye una sentencia a favor del acusado en virtud de excepción previa, no cabe apelar contra la misma y en su consecuencia debe desesti-marse el recurso interpuesto.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.